                Case 3:20-cv-05594-RSM Document 24 Filed 01/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JOSHUA S. CASEY,                                     Civil No. 3:20-CV-05594-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including February 12, 2021, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. If the certified administrative

19   record becomes available to the Office of the General Counsel before the aforementioned date,

20   the record may be filed earlier, if feasible.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1     ORDER - [3:20-CV-05594-RSM]
               Case 3:20-cv-05594-RSM Document 24 Filed 01/19/21 Page 2 of 2



 1
              DATED this 19th day of January, 2021.
 2

 3

 4                                               A
                                                 RICARDO S. MARTINEZ
 5                                               CHIEF UNITED STATES DISTRICT JUDGE

 6

 7
     Presented by:
 8
     s/ Franco L. Becia
 9   FRANCO L. BECIA
     Special Assistant United States Attorney
10   Office of the General Counsel
     Social Security Administration
11   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12   Telephone: (206) 615-2114
     Fax: (206) 615-2531
13   franco.l.becia@ssa.gov

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [3:20-CV-05594-RSM]
